DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Figs. 1 and 2: Reference characters A, B, C, D, a, b, c and d should each include a lead line or be underlined to indicate the element being referenced is the element in which the reference character is placed on.  Further, reference characters a, b, c and d should be darkened for the purpose of legibility.
Fig. 3: Reference characters a and c should each include a lead line or be underlined to indicate the element being referenced is the element in which the reference character is placed on.  Further, reference characters a and c should be darkened for the purpose of legibility.  The lead lines for reference characters 23 and 24 should not cross one another.  The lead lines for reference characters 1 and 3 should not cross one another.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Lines 10-11, it’s unclear if the limitation “common steel bars distributed in vertical direction” is referencing the previously recited common steel bars distributed in vertical direction.  Line 11, it’s unclear if the limitation “common steel bars distributed in horizontal direction” is referencing the previously recited common steel bars distributed in horizontal direction.  Lines 11-14 and 16-19 of the claim, the limitation “the piston rod” lacks sufficient antecedent basis.  Lines 12 and 16-17, the limitation “the lower end of the damper located at the upper left” lacks sufficient antecedent basis.  Lines 12-13 and 17-18, the limitation “the lower end of the damper located at the upper right” lacks sufficient antecedent basis.  Lines 13-14 and 18-19, the limitation “the upper end of the damper located at the lower left” lacks sufficient antecedent basis.  Lines 14-15 and 19-20, the limitation “the upper end of the damper located at the lower right” lacks sufficient antecedent basis.  Lines 15 and 16, the limitation “the end portion” lacks sufficient antecedent basis.  Line 21, it’s unclear if the limitation “every two steel plate connecting rods” is referencing the previously steel plate connecting rods. Line 22, the limitation “the piston rod” lacks sufficient antecedent basis.  Line 23, the limitation “the steel 
With regard to claim 2: The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 3: It’s unclear if the limitation “steel plate connecting rods” found in line 2 of the claim is referencing the previously recited steel plate connecting rods of claim 1. 
With regard to claim 4: The limitations “the anchor point” and “the anchor plates” found in lines 2-4 of the claim lacks sufficient antecedent basis.   The limitation “the lower left” found in line 2 of the claim lacks sufficient antecedent basis.  The limitation “the upper left” found in line 3 of the claim lacks sufficient antecedent basis.  The limitation “the upper right” found in line 4 of the claim lacks sufficient antecedent basis. The limitation “the lower right” found in lines 4-5 of the claim lacks sufficient antecedent basis.

With regard to claim 7: The limitation “the function-recovering energy-dissipating reinforced concrete shear wall” found in lines 1-2 of the claim lacks sufficient antecedent basis.  Lines 3-7 of the claim, it’s unclear if the claim “common steel bars” is referencing the previously recited high-strength reinforcing materials.  Note that high-strength reinforcing material (22) are directed to the common steel bars as shown in figure 1. The limitation “the dampers” found in line 8 of the claim lacks sufficient antecedent basis.  The limitations “the piston” and “the piston rod” found in lines 8 of the claim lacks sufficient antecedent basis.  The limitation “the connecting flange” found in line 9 of the claim lack sufficient antecedent basis.  The limitation “the lower end of the damper cylinder barrel” found in lines 9-10 of the claim lacks sufficient antecedent basis.  The limitation “the pre-connected piston and piston rod” found in line 10 of the claim lacks sufficient antecedent basis. The limitation “the damper cylinder barrel” found in lines 10-11 of the claim lacks sufficient antecedent basis. The limitation “the above” found in lines 11 of the claim lacks sufficient antecedent basis. The limitation “the cylindrical piston rod” found in line 11 of the claim lacks sufficient antecedent basis. The limitation “the center hole” found in line 12 of the claim lacks sufficient antecedent basis.  The limitation “the connecting flange” found in line 12 of the claim lacks sufficient antecedent basis. The limitation “the upper end of the damper cylinder barrel” found in line 13 of the claim lacks sufficient antecedent basis. The limitation “the dampers” found in line 14 of the claim lacks sufficient antecedent basis.  The limitation “the rhombic connecting rod protective shell” found in line 14 of the claim lacks sufficient antecedent basis. The limitation “the four dampers” found in line 15 of the claim lacks sufficient antecedent basis.  The limitation “the four corners of the rhombic connecting rod protective shell” found in line 15 of the claim lacks sufficient antecedent basis.  The limitation “the cylindrical piston rod” found in line 16 of the claim lacks sufficient antecedent basis. The limitation “the rhombic connecting rod protective shell” found in 
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7, the combination of all the steps and elements of the claimed method of assembling a function-recovering energy-dissipating reinforced concrete shear wall is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to dampers and/or shear walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633